Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 16, 2013, by and among Quiksilver, Inc., a Delaware corporation (the
“Company”), QS Wholesale, Inc., a California corporation (the “Co-Issuer” and,
together with the Company, the “Issuers”), Hawk Designs, Inc., Mervin
Manufacturing, Inc., QS Retail, Inc. and DC Shoes, Inc. (collectively, the
“Guarantors”), and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan
Stanley & Co. LLC, Wells Fargo Securities, LLC and Credit Agricole Securities
(USA) Inc. (collectively, the “Initial Purchasers”), each of whom has agreed to
purchase the Issuers’ 10.000% Senior Notes due 2020 (the “Initial Notes”), fully
and unconditionally guaranteed by the Guarantors (the “Guarantees”), pursuant to
the Purchase Agreement (as defined below). The Initial Notes and the Guarantees
attached thereto are herein collectively referred to as the “Initial
Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated July 11, 2013
(the “Purchase Agreement”), by and among the Issuers, the Guarantors and the
Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for
the benefit of the holders from time to time of the Initial Securities,
including the Initial Purchasers. In order to induce the Initial Purchasers to
purchase the Initial Securities, the Issuers and the Guarantors have agreed to
provide the registration rights set forth in this Agreement. The execution and
delivery of this Agreement is a condition to the obligations of the Initial
Purchasers set forth in Section 5(g) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereof.

Additional Interest Payment Date: With respect to the Initial Securities, each
Interest Payment Date.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Certificated Notes: Any Initial Notes held in certificated form.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.



--------------------------------------------------------------------------------

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Issuers to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were tendered by Holders thereof pursuant to
the Exchange Offer.

DTC: The Depository Trust Company.

Effectiveness Target Date: As defined in Section 3(a) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Offer: The registered offer of the Exchange Securities by the Issuers
under the Securities Act pursuant to a Registration Statement pursuant to which
the Issuers offer the Holders of all outstanding Transfer Restricted Securities
the opportunity to exchange all such outstanding Transfer Restricted Securities
held by such Holders for Exchange Securities in an aggregate principal amount
equal to the aggregate principal amount of the Transfer Restricted Securities
tendered in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The 10.000% Senior Notes due 2020, of the same series under
the Indenture as the Initial Notes and the Guarantees attached thereto, to be
issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

Exempt Resales: The transactions in which the Initial Purchasers propose to sell
the Initial Securities to certain “qualified institutional buyers,” as such term
is defined in Rule 144A under the Securities Act and to certain non-U.S. persons
pursuant to Regulation S under the Securities Act.

FINRA: Financial Industry Regulatory Authority, Inc.

Guarantees: As defined in the preamble hereto.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of July 16, 2013, by and among the Issuers,
the Guarantors and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), pursuant to which the Initial Securities are to be issued, as such
Indenture is amended or supplemented from time to time in accordance with the
terms thereof.

 

-2-



--------------------------------------------------------------------------------

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Issuers of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchaser: As defined in the preamble hereto.

Initial Securities: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture.

Person: An individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all exhibits and material incorporated by
reference into such Prospectus.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Issuers relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of the Transfer Restricted Securities pursuant to the
Shelf Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: As defined in the preamble hereto.

Securities Act: The Securities Act of 1933, as amended.

Shelf Effectiveness Target Date: As defined in Section 4(a) hereof.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement, (c) the date on which such Initial Security
is distributed to the public by a Broker-Dealer pursuant to the “Plan of
Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein), (d) with respect to
any Holder of a Transfer Restricted Security, the date immediately following the
Consummation of the Exchange Offer if such Transfer Restricted Security was
eligible to be

 

-3-



--------------------------------------------------------------------------------

exchanged in the Exchange Offer and such Holder has no other registration rights
hereunder with respect thereto, and (e) the date on which such Initial Security
ceases to be outstanding for purposes of the Indenture.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Issuers and the Guarantors shall (i) cause to
be filed with the Commission as soon as practicable after the Closing Date, but
in no event later than 210 days after the Closing Date (or if such 210th day is
not a Business Day, the next succeeding Business Day), a Registration Statement
under the Securities Act relating to the Exchange Securities and the Exchange
Offer, (ii) use commercially reasonable efforts to cause such Registration
Statement to become effective at the earliest possible time, but in no event
later than 300 days after the Closing Date (or if such 300th day is not a
Business Day, the next succeeding Business Day) (the “Effectiveness Target
Date”), (iii) in connection with the foregoing, file (A) all pre-effective
amendments to such Registration Statement as may be necessary in order to cause
such Registration Statement to become effective, (B) if applicable, a
post-effective amendment to such Registration Statement pursuant to Rule 430A
under the Securities Act and (C) cause all necessary filings in connection with
the registration and qualification of the Exchange Securities to be made under
the state securities or blue sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Registration Statement, commence the Exchange Offer. The Exchange Offer
Registration Statement shall be on the appropriate form permitting registration
of the Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Transfer Restricted Securities held by
Broker-Dealers as contemplated by Section 3(c) hereof.

(b) The Issuers and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed to the Holders. The Issuers
shall cause the Exchange Offer to comply with all applicable federal and state
securities

 

-4-



--------------------------------------------------------------------------------

laws. No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement. The Issuers shall use commercially
reasonable efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 30 Business Days after the effective date
of the Exchange Offer Registration Statement.

(c) The Issuers shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for its own account as a result of market-making activities or other trading
activities (other than Transfer Restricted Securities acquired directly from the
Issuers), may exchange such Transfer Restricted Securities pursuant to the
Exchange Offer; however, such Broker-Dealer may be deemed to be an “underwriter”
within the meaning of the Securities Act and must, therefore, deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by such Broker-Dealer in the
Exchange Offer, which prospectus delivery requirement may be satisfied by the
delivery by such Broker-Dealer of the Prospectus contained in the Exchange Offer
Registration Statement. Such “Plan of Distribution” section shall also contain
all other information with respect to such resales by Broker-Dealers that the
Commission may require in order to permit such resales pursuant thereto, but
such “Plan of Distribution” shall not name any such Broker-Dealer or disclose
the amount of Initial Securities held by any such Broker-Dealer except to the
extent required by the Commission as a result of a change in policy after the
date of this Agreement.

Each of the Issuers and the Guarantors shall use commercially reasonable efforts
to keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of Initial
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

The Issuers shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Issuers are not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with),
(ii) for any reason the Exchange Offer Registration Statement is not declared
effective within 300 days after the Closing Date (or if such 300th day is not a
Business Day, the next succeeding Business Day) or the Exchange Offer is not
Consummated within 30 Business Days after the effective date of the Exchange
Offer Registration Statement,

 

-5-



--------------------------------------------------------------------------------

or (iii) with respect to any Holder of Transfer Restricted Securities that
notifies the Issuers prior to the 20th Business Day following the Consummation
of the Exchange Offer (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) in the case
of any Holder that participates in the Exchange Offer, such Holder may not
resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and that the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder, or (C) such Holder is a Broker-Dealer and holds Initial
Securities acquired directly from the Issuers or one of their affiliates, then,
upon such Holder’s request, the Issuers and the Guarantors shall

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) on or prior to
the earliest to occur of (1) the 45th day after the date on which the Issuers
determine that they are not required to file the Exchange Offer Registration
Statement (or if such 45th day is not a Business Day, the next succeeding
Business Day), (2) the 45th day after the date on which the Issuers receive
notice from a Holder of Transfer Restricted Securities as contemplated by clause
(iii) above (or if such 45th day is not a Business Day, the next succeeding
Business Day), and (3) the 30th day after the Effectiveness Target Date (or if
such 30th day is not a Business Day, the next succeeding Business Day) (in any
case, such date being the “Shelf Filing Deadline”), which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities the
Holders of which shall have provided the information required pursuant to
Section 4(b) hereof; and

(y) use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 90th day
after the Shelf Filing Deadline (or if such 90th day is not a Business Day, the
next succeeding Business Day) (the “Shelf Effectiveness Target Date).

Each of the Issuers and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Initial
Securities by the Holders of Transfer Restricted Securities entitled to the
benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least one year following the effective date of such Shelf Registration Statement
(or such shorter period that will terminate when all the Initial Securities
covered by such Shelf Registration Statement are disposed of in accordance
therewith or cease to be outstanding).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within 15 Business Days after receipt of a request therefor, such
information as the Issuers may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus

 

-6-



--------------------------------------------------------------------------------

included therein. Each Holder as to which any Shelf Registration Statement is
being effected agrees to furnish promptly to the Issuers all information
required to be disclosed in order to make the information previously furnished
to the Issuers by such Holder not materially misleading.

SECTION 5. Additional Interest. If (i) any of the Registration Statements
required by this Agreement is not filed with the Commission on or prior to the
date specified for such filing in this Agreement, (ii) any of such Registration
Statements has not been declared effective by the Commission on or prior to the
Effectiveness Target Date in the case of the Exchange Offer Registration
Statement, and on or prior to the Shelf Effectiveness Target Date in the case of
the Shelf Registration Statement, (iii) the Exchange Offer has not been
Consummated within 30 Business Days after the Effectiveness Target Date with
respect to the Exchange Offer Registration Statement or (iv) any Registration
Statement required by this Agreement is filed and declared effective but shall
thereafter cease to be effective or fail to be usable for its intended purpose
without being succeeded immediately by a post-effective amendment to such
Registration Statement that cures such failure and that is itself immediately
declared effective (each such event referred to in clauses (i) through (iv), a
“Registration Default”), the Issuers hereby agree that the interest rate borne
by the Transfer Restricted Securities shall be increased by 0.25% per annum
during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period, but in no event shall such increase exceed 1.00% per
annum (any such increase “Additional Interest”), provided, that the Issuers and
the Guarantors shall in no event be required to pay Additional Interest for more
than one Registration Default at any time. Following the cure of all
Registration Defaults relating to any particular Transfer Restricted Securities,
the interest rate borne by the relevant Transfer Restricted Securities will be
reduced to the original interest rate borne by such Transfer Restricted
Securities; provided, however, that, if after any such reduction in interest
rate, a different Registration Default occurs, the interest rate borne by the
relevant Transfer Restricted Securities shall again be increased pursuant to the
foregoing provisions.

All obligations of the Issuers and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

All amounts of Additional Interest accrued pursuant to this Section 5 will be
paid by the Issuers in arrears in cash semiannually on the applicable Additional
Interest Payment Dates to the Holders of record specified in the Indenture and
in accordance with the procedures for interest payment specified in the
Indenture, commencing with the first such Additional Interest Payment Date
occurring after any Additional Interest commences to accrue.

 

-7-



--------------------------------------------------------------------------------

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuers and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use commercially reasonable efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:

(i) If in the reasonable opinion of counsel to the Issuers there is a question
as to whether the Exchange Offer is permitted by applicable law, each of the
Issuers and the Guarantors hereby agrees to seek a no-action letter or other
favorable decision from the Commission allowing the Issuers and the Guarantors
to Consummate the Exchange Offer for such Initial Securities. Each of the
Issuers and the Guarantors hereby agrees to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to effect a change of Commission policy. Each
of the Issuers and the Guarantors hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Issuers setting forth the legal bases, if
any, upon which such counsel has concluded that the Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuers, prior to the Consummation thereof, a
written representation to the Issuers (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is acquiring the Exchange Securities in its ordinary course
of business, (B) it is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any Person to participate in, a
distribution (within the meaning of the Securities Act) of the Exchange
Securities to be issued in the Exchange Offer, (C) it is not an “affiliate” (as
defined in Rule 405 under the Securities Act) of the Issuers, and (D) if such
Holder is a Broker-Dealer that will receive the Exchange Securities in exchange
for Initial Securities that were acquired for its own account as a result of
market-making activities or other trading activities, it will deliver a
prospectus in connection with any resale of such Exchange Securities. In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Issuers’ preparations for the Exchange Offer. Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (which may include any no-action letter obtained pursuant to
clause (i) above), and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Initial Securities acquired by such Holder directly from the Issuers.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuers and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use commercially reasonable efforts
to effect such registration to permit the

 

-8-



--------------------------------------------------------------------------------

sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto each of
the Issuers and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration of the Transfer Restricted
Securities on any appropriate form under the Securities Act, which form shall be
available for the sale of the Transfer Restricted Securities in accordance with
the intended method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Issuers and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuers shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional

 

-9-



--------------------------------------------------------------------------------

information relating thereto, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement under the
Securities Act or of the suspension by any state securities commission of the
qualification of the Transfer Restricted Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement or the Prospectus in order to make the
statements therein not misleading. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement, or any
state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Issuers and the Guarantors shall use its best efforts to obtain the withdrawal
or lifting of such order at the earliest possible time;

(iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including, if requested, all documents
incorporated by reference after the initial filing of such Registration
Statement if such documents are not publicly available on EDGAR), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
three Business Days, and the Issuers will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within three Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of facsimile or electronic transmission
within such period as specified in Section 12(e) hereof). The objection of an
Initial Purchaser or underwriter, if any, shall be deemed to be reasonable if
such Registration Statement, amendment, Prospectus or supplement, as applicable,
as proposed to be filed, contains a material misstatement or omission;

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus, provide copies of such
document to the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the underwriter(s), if any, subject to execution
of customary agreements regarding confidentiality, make the Issuers’ and the
Guarantors’ representatives available for discussion of such document and other
customary due diligence matters, and give reasonable consideration to any
comments provided by the Initial Purchasers and such Holders and underwriter(s),
if any, on such documents prior to the filing thereof;

(vi) make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such

 

-10-



--------------------------------------------------------------------------------

Registration Statement, subject to execution of customary agreements regarding
confidentiality, and any attorney or accountant retained by such Initial
Purchasers or any of the underwriter(s), all financial and other records,
pertinent corporate documents and properties of each of the Issuers and the
Guarantors and cause the Issuers’ and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by the Initial
Purchasers or any such underwriter, attorney or accountant in connection with
such Registration Statement or any post-effective amendment thereto subsequent
to the filing thereof and prior to its effectiveness and to participate in
meetings with investors to the extent reasonably requested by the managing
underwriter(s), if any;

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after the Issuers are notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Transfer Restricted
Securities covered thereby or the underwriter(s), if any;

(ix) furnish to each Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference), unless, in each case, publicly available on EDGAR;

(x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Issuers and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

(xi) enter into such customary agreements (including an underwriting agreement),
and make such representations and warranties, and take all such other reasonable
actions in connection therewith in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any Registration
Statement

 

-11-



--------------------------------------------------------------------------------

contemplated by this Agreement, all to such extent as may be requested by any
Initial Purchaser or by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, each of the Issuers and the Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of the Consummation of the Exchange Offer or, if applicable, the
effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by (y) an executive officer and (z) a principal financial or accounting
officer of each of the Issuers and the Guarantors, confirming, as of the date
thereof, the matters set forth in paragraphs (i), (ii) and (iii) of Section 5(e)
of the Purchase Agreement and such other matters as such parties may reasonably
request;

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Issuers and the Guarantors, substantially similar to the
opinions referenced by Section 5(c) of the Purchase Agreement and covering such
other matter as such parties may reasonably request, and a negative assurance
letter, dated the date of effectiveness of the Shelf Registration Statement, of
counsel for the Issuers and the Guarantors, substantially similar to the
negative assurance letter referenced by Section 5(c) of the Purchase Agreement;
and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(xi)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by any of the Issuers or the Guarantors pursuant to this
Section 6(c)(xi), if any.

 

-12-



--------------------------------------------------------------------------------

If at any time the representations and warranties of the Issuers and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Issuers or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that none of the Issuers
or the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Issuers by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Securities, as the case may
be; in return, the Initial Securities held by such Holder shall be surrendered
to the Issuers for cancellation;

(xiv) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

(xv) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer

 

-13-



--------------------------------------------------------------------------------

Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

(xvii) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with one or more global notes for such Securities
which are in a form eligible for deposit with the DTC and take all other action
necessary to ensure that all such Securities are eligible for deposit with the
DTC;

(xviii) cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the FINRA;

(xix) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement;

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Initial Securities to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and to execute and use commercially reasonable efforts
to cause the Trustee to execute, all documents that may be required to effect
such changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner;

(xxi) cause all Securities covered by the Registration Statement to be listed on
each securities exchange or automated quotation system on which similar
securities issued by the Issuers are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and

(xxii) if not publicly available on EDGAR, provide promptly to each Holder upon
request each document filed with the Commission pursuant to the requirements of
Section 13 and Section 15 of the Exchange Act.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuers of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted

 

-14-



--------------------------------------------------------------------------------

Securities pursuant to the applicable Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xvi) hereof, or until it is advised in writing (the “Advice”) by
the Issuers that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus. If so directed by the Issuers, each Holder will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Issuers with more
recently dated Prospectuses and provide certification of such destruction to the
Issuers or (ii) deliver to the Issuers (at the Issuers’ expense) all copies,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Transfer Restricted Securities that was current at the
time of receipt of such notice. In the event the Issuers shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xvi) hereof or shall have received the Advice; provided,
however, that no such extension shall be taken into account in determining
whether Additional Interest is due pursuant to Section 5 hereof or the amount of
such Additional Interest, it being agreed that the Issuers’ option to suspend
use of a Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with the
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of the FINRA)); (ii) all fees and expenses of compliance with federal securities
and state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Issuers, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Issuers and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

Each of the Issuers and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuers or the Guarantors.

 

-15-



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuers and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Fried, Frank, Harris, Shriver & Jacobson LLP or
such other counsel as may be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared.

SECTION 8. Indemnification.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, in light of the circumstances under which they were made) not
misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Issuers
by any of the Holders expressly for use therein. This indemnity agreement shall
be in addition to any liability which the Issuers or any of the Guarantors may
otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuers or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuers and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Issuers or the Guarantors of its obligations
pursuant to this Agreement, except to the extent that such Issuer or such
Guarantor, as applicable, has been materially prejudiced by such failure
(through the forfeiture of substantive rights and defenses). In case any such
action is brought against any Indemnified Holder and such Indemnified Holder

 

-16-



--------------------------------------------------------------------------------

seeks or intends to seek indemnity from the Issuers and the Guarantors, the
Issuers and the Guarantors will be entitled to participate in and, to the extent
that they shall elect, by written notice delivered to the Indemnified Holder
promptly after receiving the aforesaid notice from such Indemnified Holder, to
assume the defense thereof with counsel reasonably satisfactory to such
Indemnified Holder; provided, however, if the defendants in any such action
include both the Indemnified Holder and the Issuers and the Guarantors, and the
Indemnified Holder shall have reasonably concluded that a conflict may arise
between the positions of the Issuers and the Guarantors on the one hand and the
Indemnified Holder on the other in conducting the defense of any such action or
that there may be legal defenses available to it and/or other Indemnified
Holders which are different from or additional to those available to the Issuers
and the Guarantors, the Indemnified Holder or Indemnified Holders shall have the
right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Holder
or Indemnified Holders. Upon receipt of notice from the Issuers and the
Guarantors to such Indemnified Holder of the election of the Issuers and the
Guarantors so to assume the defense of such action and approval by the
Indemnified Holder of counsel, the Issuers and the Guarantors will not be liable
to such Indemnified Holder under this Section 8 for any legal or other expenses
subsequently incurred by such Indemnified Holder in connection with the defense
thereof unless (i) the Indemnified Holder shall have employed separate counsel
in accordance with the proviso to the immediately preceding sentence or (ii) the
Issuers and the Guarantors shall not have employed counsel satisfactory to the
Indemnified Holder to represent the Indemnified Holder within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the Issuers and the Guarantors.
The Issuers and the Guarantors shall not, in connection with any one such action
or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (in addition to one local counsel) at any time
for such Indemnified Holders, which firm shall be designated in writing by a
majority of the Holders. The Issuers and the Guarantors shall be liable for any
settlement of any such action or proceeding effected with the Issuers’ and the
Guarantors’ prior written consent, which consent shall not be withheld
unreasonably, and each of the Issuers and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Issuers and the Guarantors. The Issuers and the
Guarantors shall not, without the prior written consent of each Indemnified
Holder, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Holder is a party thereto), unless
such settlement, compromise, consent or termination includes an unconditional
release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuers, the Guarantors and their
respective directors, officers of the Issuers and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) any of the
Issuers or the Guarantors, and the respective officers, directors, partners,
employees,

 

-17-



--------------------------------------------------------------------------------

representatives and agents of each such Person, to the same extent as the
foregoing indemnity from the Issuers and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Issuers, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Issuers and
the Guarantors, and the Issuers, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Issuers and the Guarantors
shall be deemed to be equal to the total net proceeds to the Issuers and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Issuers and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Issuers and the Guarantors on the one hand and of the
Indemnified Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by any of the Issuers or the Guarantors, on the one hand, or the
Indemnified Holders, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in the second paragraph
of Section 8(a) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.

The Issuers, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with

 

-18-



--------------------------------------------------------------------------------

investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, none of the Holders (and its related Indemnified
Holders) shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total discount received by such Holder with respect
to the Initial Securities exceeds the amount of any damages which such Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8(c) are several in proportion to the respective principal amount
of Initial Securities held by each of the Holders hereunder and not joint.

SECTION 9. Rule 144A. Each of the Issuers and the Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Issuers.

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Issuers and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Issuers and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. None of the
Issuers or the Guarantors has previously entered into any agreement granting any
registration rights with respect to the Initial Securities to any Person. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of any of the Issuers’
or the Guarantors’ securities under any agreement in effect on the date hereof.

 

-19-



--------------------------------------------------------------------------------

(c) Adjustments Affecting the Initial Securities. The Issuers will not take any
action, or agree to any change, with respect to the Initial Securities that
would materially and adversely affect the Consummation of the Exchange Offer on
the terms specified herein.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Issuers have (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuers or their
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Issuers shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), facsimile, electronic
transmission (by PDF), or air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture;

(ii) if to the Issuers:

15202 Graham Street

Huntington Beach, California 92649

Telephone: (714) 889 4215

Facsimile: (714) 889 2322

Attention: Charles S. Exon, Esq.

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Telephone: (213) 687 5000

Facsimile: (213) 687 5600

Attention: Jonathan Ko, Esq.; and

 

-20-



--------------------------------------------------------------------------------

(iii) if to the Initial Purchasers, at the address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if sent by facsimile; at the time delivered by e-mail, if sent by
electronic transmission; and on the next Business Day, if timely delivered to an
air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuers and the
Guarantors with respect to the Transfer Restricted Securities. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

QUIKSILVER, INC. By:  

/s/ Richard Shields

  Name:   Richard Shields   Title:   Chief Financial Officer QS WHOLESALE, INC.
By:  

/s/ Richard Shields

  Name:   Richard Shields   Title:   Chief Financial Officer

DC SHOES, INC.,

as Guarantor

By:  

/s/ Richard Shields

  Name:   Richard Shields   Title:   Chief Financial Officer

HAWK DESIGNS, INC.,

as Guarantor

By:  

/s/ Richard Shields

  Name:   Richard Shields   Title:   Chief Financial Officer

MERVIN MANUFACTURING, INC.,

as Guarantor

By:  

/s/ Richard Shields

  Name:   Richard Shields   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

QS RETAIL, INC.,

as Guarantor

By:  

/s/ Richard Shields

 

Name:

  Richard Shields  

Title:

  Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH

                              INCORPORATED

MORGAN STANLEY & CO. LLC

WELLS FARGO SECURITIES, LLC

CREDIT AGRICOLE SECURITIES (USA) INC.

 

By:   Merrill Lynch, Pierce, Fenner & Smith
Incorporated By:  

/s/ Adam Cady

  Name:   Adam Cady   Title:   Managing Director